Case 1:20-cv-01876-WFK-TAM Document 16 Filed 08/13/20 Page 1 of 1 PagelD #: 76

. oe Offices Mew Goh City Offre
a — | ble Cast 32nd Street
PVE 294 C200 Michael M Premise i 9 4 4 °
278-570 BOSD ee New York, New York 40028
od. (Ane 6 Mel Country : Lad RB, Yj wb LO ; 4,
any . AD SPP ODPEPICDIL (98M if
Sutle 293 4 TE 7

wefreriter@fremivtenlete Come ‘ Ee, 2 Pv , Ng, C, i SIGHL ont ; Billftwoce, Laralegul
: Mille, toca @freristewate COM

Aaa 576 307 SGU

August 13, 2020

Honorable William Francis Kuntz
United States District Court Justice
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201
Re: Katz v. Dale Pharmacy & Surgical, Inc.
Case No.: 20-cv-01876-WFK-SJB
Honorable Sir:

We apologize for our error. We included copies of the motion papers with our letter to
you acknowledging service.

Respectfully yours,

LA

MICHAEL M. PREMISLER, ESQ.

MMP?’ tb
Ce:

Shawn Kassman

Attorney for Plaintiff
shawnkassman@centralisliplawyers.com
Patrick H. Peluso

Taylor T. Smith

Wooprow & PELUSO, LLC

2900 E. Mexico Avenue, Suite 300
Denver, CO 80210

(720) 213-0675
peluso@woodrowpeluso.com
tsmith@woodrowpeluso.com
